DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 contains the trademark/trade name GORE-TEX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polytetrafluoroethylene (PTFE) and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 13-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitzle et al. (US 20120312161).
Regarding claim 1 and 13, Reitzle discloses a device for reducing the humidity of a gas in a battery housing interior, in which battery cells or batteries are arranged [0002].  There are a plurality of batteries cells, the battery cells can also be arranged in parallel or series [0002], and therefore reads on the claimed battery pack. The condensation water which is produced is prevented from entering the housing interior by the second selectively permeable membrane [0013].  Reitzle further discloses a device 20 that reduces the humidity, the device 20 is connected to a housing 10 [0023].  The housing 10 encloses a housing interior 11, to which 20 is connected [0024].  The device 20 reads on the claimed pressure valve member.  See figure 1, the battery housing has a plurality of wall surfaces defining the housing volume (interior 11), the housing 10 has an aperture formed in at least one of the plurality of wall surfaces. Reitzle further discloses the device 20 is used for pressure equalization operation in the case of different pressure conditions inside and outside the housing [0011].  See figure 1, the device 20 (pressure valve member) is operably mounted relative to the aperture of the housing. (CLAIMS 1 and 13 )
Regarding claims 2 and 14, Reitzle discloses all of the limitations as set forth above in claims 2 and 13. Reitzle further discloses a pressure equalizing valve (not shown) arranged at the (CLAIMS 2 and 14) 

    PNG
    media_image1.png
    574
    556
    media_image1.png
    Greyscale

Reitzle fig.1
Regarding claim 3, Reitzle discloses all of the limitations as set forth above in claim 2.  Reitzle further discloses the intermediate space which is delimited by the membranes is substantially of gas-tight and liquid-tight configuration [0005]. The pressure equalizing valve is (CLAIM 3)
Regarding claims 6, 7 and 16, Reitzle discloses all of the limitations as set forth above in claims 1 and 13. Reitzle further discloses the device 20 includes a first and second membrane 24 and 26 [0020].  The first and second membranes 24 and 26 reads on the claimed ventilated or breathable fabric. (CLAIMS 6 and 16).  Reitzle further discloses the  first and the second selectively permeable membranes being permeable for gases in each case and at least the second selectively permeable membrane being impermeable for liquids, in particular water, the  first selectively permeable membrane is also impermeable for liquids [0011].  The membranes comprises polytetrafluoroethylene as filter material. A membrane of this type is also known by the name Gore-Tex, said membrane having fine pores which are large enough to allow through gas which possibly also has a water vapor fraction, but is impermeable for water [0014]. (CLAIM 7)  See figure 1, first and second membrane 24 and 26 are operably mounted relative to the aperture of the housing.  (CLAIMS 6, 7 and 16 ) 
Regarding claim 20, Reitzle discloses all of the limitations as set forth above in claim 13.  Reitzle further discloses a drying powder 12 in order to further reduce the humidity in the housing interior [0028].  The drying powder is a desiccant material, see also figure 1.  (CLAIM 20 )
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzle et al. (US 20120312161).
Regarding claims 4, 5 and 15, Reitzle discloses all of the limitations as set forth above in claims 2 and 14. Reitzle further discloses a pressure equalizing valve (not shown) arranged at the intermediate space 21, the pressure equalizing valve accommodates  the gas/air inside the housing due to pressure differences between the housing interior [0026]. Examiner notes that the pressure equalizing valve (flexible diaphragm member) though not shown is arranged at the intermediate space 21, the intermediate space 21 and its components are surrounded by walls 22 (shroud), the shroud (walls 22) are mounted to the housing, see figure 1.  The walls 22 reads on (CLAIM 5) 
It would have been obvious to one having ordinary skill in the art to have the walls 22 (shroud) surround the pressure equalizing valve (flexible diaphragm member), where the walls are sized to protect the valve during deflection and comprises perforations sized to regulate a rate of reaction of the valve (flexible diaphragm member), in order to protect the valve during the operation of pressure equalization.  (CLAIMS  4,5 and 15)
Claims 8, 10-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzle et al. (US 20120312161), as applied to claims 1 and 13 above, and further in view of Hermann et al. (US 20120040212).
Regarding claims 8 and 17, Reitzle discloses all of the limitations as set forth above in claims 1 and 13. Reitzle does not disclose the pressure valve member comprises a smart valve member operably mounted relative to the aperture of the housing, the smart valve member being configured to be biased in a closed position and operable to move to an opened position in response to a predetermined temperature, a predetermined pressure differential between an internal pressure within the housing volume and an external pressure outside the housing volume. 
Hermann discloses a battery pack with an integrated hazard mitigation system is discloses that includes a plurality of cells, a first valve, wherein the first valve is configured to switch from a first open position to a second closed position when a thermal event occurs , thereby causing effluent generated by the thermal event. The first valve may switch from the first open position to the second closed position when a preset temperature is reached, for example as monitored by at least one temperature sensor within the battery pack, or when a preset pressure is reached 
It would have been obvious to one having ordinary skill in the art to use the valve 301 of Hermann with the pressure release valve member of Reitzle in order to further monitor and control the pressure and temp within the battery pack housing and the further prevent hazardous conditions within the battery pack.  Therefore modified Reitzle further discloses a smart valve member operably mounted relative to the aperture of the housing, the smart valve member being configured to be biased in a closed position and operable to move to an opened position in response to a predetermined temperature, a predetermined pressure differential between an internal pressure within the housing volume and an external pressure outside the housing volume.  (CLAIMS 8 and 17) 
Regarding claims 10, 11 and 19, Reitzle discloses all of the limitations as set forth above in claims 1 and 13. Reitzle does not disclose the pressure valve member comprises a pair of one way valve members, each of the one way valve members being operably mounted relative to a corresponding aperture of the housing, each of the one-way valve members being configured to be biased in a closed position and operable to move to an opened position in repose to a predetermined pressure differential. 
Hermann further discloses during normal operation the controller keeps valves 707 closed and valves 608 and 706 open to provide air flow. Once a thermal event is detected, the controller opens valve 707 and closes valves 706 [0046]. The valves 707, 608 and 706 reads on the claimed one way valve members, air is flowing in one direction. During a thermal runway 
It would have been obvious to one having ordinary skill in the art to add the one way valve members (707,608,706) of Hermann to the pressure release a valve member of Reitzle  in order to further monitor and control the pressure and temp within the battery pack housing and the further prevent hazardous conditions within the battery pack.  (CLAIM 10)
Examiner notes the valves 707, 608 and 706 reads on the claimed a first of a pair of the one way valve members and a second of the pair of one way calve members  claimed one way valve members, air is flowing in one direction. During a thermal runway event which is caused by a predetermine pressure deferential the first and second of the pairs of one way valves are configured to be opened and closed.  (CLAIMS  11 and 19 )
Regarding claim 12, modified Reitzle discloses all of the limitations as set forth above in claim 11. Modified Reitzle further discloses a drying powder can be used in order to further reduce humidity in the housing interior [0028].  The drying powder is a desiccant material and reads on the claimed moisture absorber member.  (CLAIM 12)
Claims 9  and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Reitzle et al. (US 20120312161),  further in view of Hermann et al. (US 20120040212), as applied to claims 8 and 17  above, further in view of Cruello et al. (US 20060174952), and further in view of Jeong et al (US 20200033034).
Regarding claims 9 and 18, modified Reitzle discloses all of the limitations as set forth above in claims 8 and 17. Modified Reitzle does not disclose the smart valve member comprises, a first member being fixed coupled to at least one of the plurality of wall surfaces, the first member having at least one ventilation hole.  A second member being moveable relative to the 
Cruello discloses a pressure regulating valve 326 being used with connection with a shut-off valve 27. Pressure-regulating valve 326 has a spring-biased diaphragm 340. Diaphragm 340 is supported by first piston 305, which is being biased by spring 306 toward second piston 307. First piston 305 is opposed by second piston 307 biased by spring 309, which biases piston 307 toward piston 305 [0085]. Springs 306 and 309 oppose each other, and, by balancing the forces exerted by the two springs, the outlet pressure can be determined [0086]. The first and second pistons 305,306 reads on the claimed first and second member. 
It would have been obvious to one having ordinary skill in the art to add the first and second members (pistons 305,306) of Cruello to the smart valve of modified Reitzle in order to further aid in controlling the limits of the pressure monitored inside the battery pack housing.
Modified Reitzle does not disclose the first a first member being fixed coupled to at least one of the plurality of wall surfaces.  However, it would have been obvious to one having ordinary skill in the art to fix the first member piston 305 of modified Reitzle to at least one of the plurality of wall surfaces in order aid in sealing the wall of the battery housing and the smart valve member. Modified Reitzle does not disclose the first member piston 305 has at least one 
Spring 306 reads on the claimed extension spring, spring 306 couples the first member (first piston 305) and second member (second piston 307), and biases the second member into a closed position. Spring 309 reads on the claimed compression spring, spring 309 engages the first and second member.
 Modified Reitzle does not disclose the second member is configured to sealing engage at least one of the plurality of wall surfaces for movement between a closed position and an opened position. However, it would have been obvious to one having ordinary skill in the art to fix the second member piston 306 of modified Reitzle to at least one of the plurality of wall surfaces in order aid in sealing the wall of the battery housing and the smart valve member.  The second member piston 306 is configured sealing engage at least one of the plurality of wall surfaces for movement between a closed position and an opened position, in view of the fact that the  second piston 307 is biased by spring 309, which biases piston 307 toward piston 305. 

    PNG
    media_image2.png
    636
    711
    media_image2.png
    Greyscale


Modified Reitzle does not disclose the compression spring is made of a shape memory alloy and configured to automatically urge the second member into the opened position in response to an increase temperature above a predetermined temperature, an increase pressure above a predetermined pressure, or a combination thereof. Jeong discloses an expansion valve using a shape memory alloy spring, the shape memory alloy spring exerting an elastic force at a memory temperature to adjust an opening/closing degree [0002]. The plurality of springs may include at least one shape memory alloy spring designed to have a different memory temperature. [0017]. The present disclosure adjusts an opening/closing of the expansion valve using the shape memory  alloy spring which exerts an elastic force at a memory temperature, so that it is possible to sense pressure and  temperature [0025].  It would have been obvious to one having ordinary skill in the art to have the compression spring 309 of modified Reitzle be made of shape memory alloy in order to further aid  in elastic force of the spring. The spring of modified Reitzle is made of shape memory alloy and is configured to automatically urge the second member into the opened position in response to an increase temperature above a predetermined temperature, an increase pressure above a predetermined pressure. (CLAIMS 9 and 18)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722